Citation Nr: 1600850	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for the Veteran's service connected degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling prior to December 30, 2014, and as 40 percent disabling from December 30, 2014.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

 The Veteran served on active duty from January 1984 to February 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision of the RO.  The Veteran filed a notice of disagreement (NOD) in October 2011, and the RO issued a statement of the case (SOC) in February 2013. The Veteran filed a substantive appeal (via a VA Form 9) in August 2013. 

In the October 2011 rating decision, the RO granted the Veteran service connection for chronic lumbosacral strain and assigned an initial noncompensable rating, effective July 7, 2010.  During the pendency of the appeal, a February 2013 decision review officer (DRO) decision recharacterized the Veteran's disability as degenerative joint disease of the lumbar spine and granted the Veteran a higher initial rating of 10 percent, effective July 7, 2010.  A March 2015 rating decision increased the Veteran's evaluation for this disability to 40 percent, effective December 30, 2014.  As such, the issue in appellate status is as noted above.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for lumbar spine disability, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126   (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, inasmuch as a higher rating for the recharacterized disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This issue was remanded for further development in August 2014, as the Veteran had requested a videoconference hearing.  The Veteran's requested hearing was held in December 2014.  This issue was remanded again for further development in May 2015, and now returns again before the Board.  The Board also points out that the Veteran was granted service connection for radiculopathy of both lower extremities by a March 2015 rating decision, and therefore, the Board does not find the issue of radiculopathy before it at this time.


FINDINGS OF FACT

1. For the period prior to December 30, 2014, the Veteran's service connected degenerative joint disease of the lumbar spine was manifested by slight limitation of motion, but maintaining at least 70 percent flexion, without evidence of an abnormal gait or spinal counter, or incapacitating episodes.

2. For the period from December 30, 2014, the Veteran's service connected degenerative joint disease of the lumbar spine has been manifested by flexion to 40 degrees, without evidence of ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine, prior to December 30, 2014, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2. The criteria for the assignment of a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine, from December 30, 2014, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note this claims file is completely virtual.


Stegall Considerations

As noted above, the Board previously remanded this issue in May 2015 for further development, specifically for consideration of recently submitted evidence and the issuance of an SSOC.  The Veteran's claim was readjudicated in a December 2015 SSOC.  Thus, there is compliance with the Board's remand instructions, as to the issue being decided on this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

Nevertheless, the Board finds that VCAA letters dated in August 2010, January 2013, January 2015, and February 2015, as well as the prior remands in August 2014 and May 2015, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  A formal finding dated November 2013 indicating that Social Security records are unavailable was associated with the Veteran's claims file.  The Veteran submitted a statement in September 2015 indicating that there were no relevant outstanding evidence not already associated with the Veteran's claims file.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Board notes that the Veteran was provided with multiple VA examinations during the course of this appeal, most recently in March 2015.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in March 2015.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2012), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to the one issue being decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

The Veteran contends that an increased rating is warranted for his service connected low back disability.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  When the appeal arises from an initial assigned rating, as is the case here, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has evaluated the Veteran's disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59.

The Veteran's service-connected lumbar spine disability is currently rated as 10 percent disabled prior to December 30, 2014, and as 40 percent disabled from that date, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the general spine rating formula, for strain of the lumbar spine. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Thus, in order to warrant an increased rating for the Veteran's lumbar spine disability prior to December 30, 2014, the Veteran would have to be found to have forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The evidence does not reflect that criteria as having been met.

A September 2010 report of VA examination indicated that the Veteran reported a history of low back pain, aggravated by movements, with associated muscle and joint stiffness.  There were no incapacitating episodes in the past year.  Posture was normal with nonantalgic gait.    There was no indication of objectively demonstrated pain on motion of his lumbar spine on VA exam testing.  Forward flexion was to 90 degrees.  Extension was to 30 degrees.  Bilateral lateral flexion and rotation were to 30 degrees.  Repetition revealed no further decreased range of motion.  The combined range of motion of the spine was 240 degrees.  There was no evidence of a herniated disc.  X-rays taken of the spine at that time were normal.

An undated progress note indicated that the Veteran reported severe low back pain starting in July 2011 after bending over to pick something up.  He reported this was an exacerbation of his original back problem which started around 20 years prior.  He was given medication for treatment of this back pain.

In a January 2013 report of VA examination, the Veteran reported significant pain in his back without incapacitating episodes in the past year.  He did report increased back pains and spasms during flare ups.  Flexion was to 70 degrees without objective evidence of painful motion.  Extension was to 25 degrees, also, again without objective evidence of painful motion.  Right and left lateral flexion and rotation were all to 25 degrees, without objective evidence of painful motion.  While this reflects a difference from normal range of motion, the examiner indicated that obesity was the cause of the Veteran's limited lumbar spine range of motion.  Repetitive testing did not show any additional loss of range of motion.  No tenderness, guarding, or muscle spasm was noted on examination of the Veteran's spine.  Strength testing was normal without evidence of muscle atrophy.  Sensory examination was normal, and there was no evidence of radiculopathy.  The Veteran was specifically noted to not have intervertebral disc syndrome.  Mild lumbosacral spine degenerative joint disease was noted on X-ray.  The examiner noted that he felt the Veteran's complaints of severe back pain were discordant with the normal X-ray report in 2010, and the mild degenerative findings in 2013 X-rays.

In the Veteran's December 17, 2014, hearing testimony, he indicated that he missed work two to three times a month due to his back problems.   The Veteran also described the problems he had around the house and his inability to do certain chores like mowing the lawn.

Reviewing the evidence for this period of the appeal, the Veteran's forward flexion was never limited to less than 70 degrees.  There was no evidence of an abnormal gait or spinal contour, and there was no evidence of incapacitating episodes.  As such, the criteria for a higher evaluation during this period are not met.

To warrant an increased rating from December 30, 2014, the Veteran would have to be found to have unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Again, the Board finds that these criteria have not been met.

Reviewing the evidence of record from this period, the Veteran's most recent VA examination, in March 2015, was primarily to determine whether the Veteran had scoliosis related to his service connected back disability, however, it did note that the Veteran did not have flare ups that impacted the function of his spine.  Range of motion was noted to be flexion to 40 degrees, extension to 20 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 30 degrees.  Pain was noted on all ranges of motion.  Pain was noted on palpation of the paravertebral lower lumbar muscles.  Repetition lowered the Veteran's range of motion to flexion of 20 degrees, extension of 15, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 35 degrees.  No muscle spasm or guarding was noted, but there was localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal with no evidence of atrophy.  Deep tendon reflexes and sensory examination were both normal.  Radiculopathy was noted in the lower extremities (for which the Veteran was service connected in a March 2015 RO decision).  The examiner specifically indicated that the Veteran's spine was not ankylosed.  The examiner also indicated that the Veteran did not have intervertebral disc syndrome or episodes requiring bed rest.  Prior X-rays were noted showing mild degenerative changes of the lower lumbar spine, without evidence of scoliosis.  

A July 2015 outpatient record noted that the Veteran reported an exacerbation of back pain for the two weeks prior, following him doing yardwork.

An August 2015 outpatient record showed that the Veteran was issued an elastic back support and instructed in its use.

The evidence of record during this time period shows flexion limited to 40 degrees or more, without evidence of ankylosis, and without evidence of incapacitating episodes.  Thus, with no evidence of ankylosis or incapacitating episodes, the Board finds that the evidence of record shows that the criteria for a higher evaluation are not met for this period as well.

Thus, the preponderance of the evidence of record indicates that, at no time during the course of this appeal, have the criteria for a higher evaluation been met for the Veteran's service connected back disability.  As such, the Board finds the preponderance of the evidence of record is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability and radiculopathy with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria primarily relate to range of motion, and incapacitating episodes, and the Veteran has been found to have 70 degrees of flexion during the first part of this appeal, and 40 degrees of flexion during the second part, with no ankylosis, and no evidence of incapacitating episodes due to IVDS.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


Rice Consideration

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is no evidence this back disability renders him unable to work, nor does it appear that the Veteran has made any such claim.  The evidence shows that the Veteran does work an 8 hour shift at the post office, with some limitations on lifting due to his service connected back disability, but not in any sheltered position, and has been working full time at the post office since 1995.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.




ORDER


Entitlement to an increased initial evaluation for the Veteran's service connected degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling prior to December 30, 2014, and as 40 percent disabling from December 30, 2014, is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


